DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 07/11/2022, with respect to the rejection(s) of Claims 2 and 20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claims 2 and 20 has been withdrawn. 
Applicant’s arguments, see page 6, filed 07/11/2022, with respect to the rejection of Claim 1 on the ground of non-statutory double patenting have been fully considered and are persuasive.  The double-patenting rejection of Claim will be held in abeyance until the other rejections have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 07/11/2022, with respect to the rejection(s) of Claims 1-5, 7-9, 11, 12, 16, and 20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finkelstein, Takahashi, Aimone, Washbon, Hilty, and Koelstra under 35 U.S.C. § 103.
Applicant’s arguments with respect to the rejections of Claims 6, 10, 13-15, and 17-19 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 11-19 are objected to because of the following informalities:  
Claim 11 recites the limitation “wherein the communication unit comprises a transmitter wirelessly transmitting the EEG signal to a remote device for analysis”. It is unclear what exactly the relationship between communication unit and the transmitter. Both are recited wirelessly transmit the EEG signals, and it is unclear whether they are the same element or not. For the purposes of substantive examination, it is presumed they are the same element.  
Claims 12-19 are objected to by virtue of dependence on Claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a plurality of sensor elements disposed within the headgear to contact a scalp of the user when the headgear is worn”. It is unclear what exactly the relationship between the plurality of sensor elements disposed within the headgear and the sensor array recited in Claim 1 is. Both are recited to detect EEG signals, and it is unclear whether they are the same element or not. For the purposes of substantive examination, it is presumed the sensor array comprises a plurality of sensor elements, that Claim 1 recites “a sensor array comprising a plurality of sensor elements detecting an electroencephalographic (EEG) signal from a user wearing the wearable sensor”, and that Claim 11 recites “the plurality of sensor elements is disposed within the headgear to contact a scalp of the user when the headgear is worn”.
Claims 12-19 are rejected by virtue of dependence on Claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (US 2019/0380612 Al, hereinafter Finkelstein) in view of Non-Patent Literature (NPL) to Takahashi (“Remarks on emotion recognition from bio-potential signals”, hereinafter Takahashi) and Aimone et al (US 20160077547 A1, hereinafter Aimone), as evidenced by Non-Patent Literature (NPL) to Koelstra et al ("DEAP: A Database for Emotion Analysis ;Using Physiological Signals", hereinafter Koelstra).
Regarding Claim 1, Finkelstein discloses a biofeedback system comprising: 
a headgear (Element 110, Fig. 1) having a wearable sensor incorporated therein, the wearable sensor comprising: 
a sensor array (Element 112, Fig. 1; “The head-worn device 110 comprises a plurality of spaced apart brainwave sensors 112…”, [0050]) detecting an electroencephalographic (EEG) signal from a user wearing the wearable sensor (“…configured to monitor brainwaves of a person wearing the head-worn device 110. The brainwave sensors 112 can be… Electroencephalography (EEG) electrodes...”, [0050]); and 
a communication unit (Element 118, Fig. 1) wirelessly transmitting the EEG signal (“Network interface 118 can…send and receive data…including sending readings from the various sensors (the brainwave sensors 112…”, [0057]); and 
a central processing unit (Element 140, Fig. 2) arranged to receive the EEG signal transmitted from the wearable sensor (“Network interface 118 can…send and receive data…to an external processing system 140”, [0057]), the central processing unit comprising: 
an analyser module (Element 122, Fig. 3) configured to (“The processing in accordance with the presently disclosed subject matter can be performed by a processing resource 122…”): 
generate, based on the EEG signal, (Step 510, Fig. 5), output data that is indicative of mental state information of the user (Step 530, Fig. 5); and 
wherein the headgear is wearable by the user (See Fig. 1; an American football helmet is wearable by a user) during participation in an activity (“Such a system…can be used by sports teams”, [0060]), whereby the output data provides real-time mental state information for the user whilst performing the activity ([“it is desirable to monitor each player playing on a playing field…”, [0060]). Finkelstein also discloses the central processing unit arranged to receive other user- related data (Step 510, Fig. 5)
Finkelstein discloses the claimed invention except for expressly disclosing the analyser module configured to: 
map, using a software model, the EEG signal onto a mental state vector, wherein the mental state vector has components that are indicative of one or more of an intensity value and probability for a respective emotional state or mental process; 
adapt the software model using a response of the user; and 
a correlator module configured to synchronize the EEG signal with other user- related data received at the central processing unit, 
However, Takahashi teaches an analyser module (DELL Precision 420 personal computer, Section 2.1, paragraph 2; the analyzer module is the software component configured to perform the following) configured to: 
map, using a software model (“Figure 6 shows the processing flow of the emotion recognition
using SVM”, Section 3), the EEG signal (Feature vector xT comprises EEG signals, Section 2.3) onto a mental state vector (See Fig. 6; the group of 5 SVMs can be thought of as a vector), wherein the mental state vector has components (Each SVM in Fig. 6) that are indicative of one or more of an intensity value (“In this study, the one-vs-all method … is implemented”, Section 3; the one-vs-all method for support vector machine classification relies upon a winner-takes-all strategy, in which the classifier with the highest-output function assigns the class; the highest output can also be thought of as an intensity) and probability for a respective emotional state (“joy”, “anger”, “sadness”, “fear”, “relax” in Fig. 6) or mental process; 
a correlator module (DELL Precision 420 personal computer, Section 2.1, paragraph 2; the correlator module is the software component configured to perform the following) configured to synchronize the EEG signal with other user- related data received at the central processing unit (Feature vector xT comprises EEG signals, pulse signals, and skin conductance signals, Section 2.3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device configuration of Finkelstein, with the mapping, using a software model, the EEG signal onto a mental state vector, wherein the mental state vector has components that are indicative of one or more of an intensity value and probability for a respective emotional state or mental process, because physiological indexes such as EEGs are useful to evaluate emotions since they can be measured  physically and objectively and can easily be applied to engineering approaches, as taught by Takahashi (Section 1, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device configuration of Finkelstein, with the correlator module configured to synchronize the EEG signal with other user- related data received at the central processing unit, because fusion of multiple modalities, such as EEG sensing and other user-related data, improves classification results by exploiting the complementary nature of different modalities, as taught by Koelstra (Section 6.3, paragraph 1).
Aimone teaches an analyser module (Element 330, Fig. 3) configured to: adapt (“the data mining improver 330 retrains the prediction model or adapts it…”, [0078) the software model (“The user state estimator 325 predicts the user state of the user based on a prediction model”, [0078]) using a response of the user (“…based on manual inputs from the user”, [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to  the device configuration of Finkelstein, with the adapting the software model using a response of the user, because this is a way to improve the performance of the software model, as taught by Aimone ([0078]).
Regarding Claim 3, modified Finkelstein discloses the biofeedback system according to claim 1, wherein the headgear comprises any of a baseball cap, a crash helmet, a sport helmet (See the American Football helmet in Fig. 1), and a swimming cap.  
Regarding Claim 4, modified Finkelstein discloses the biofeedback system according to claim 1 comprising a display arranged to present a graphical representation of the output data (“the notification can be provided…via an output mechanism such as a display…”, [0073]).  
Regarding Claim 5, modified Finkelstein discloses the biofeedback system according to claim 1, wherein the central processing unit (“external processing system 140”, [0057]) is part of a portable computing device (“The [term]…”processor”…should be expansively construed to cover any kind of electronic device with data-processing capabilities, including…a smartphone, a tablet computer”, [0044]).
Regarding Claim 7, modified Finkelstein discloses the biofeedback system according to claim 1, wherein the other user-related data comprises biometric data recorded for the user concurrently with the EEG signal (Step 510, Fig. 5) 
Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the analyser module is further configured to generate the output data based on the EEG signal and the biometric data. 
However, Takahashi discloses wherein the analyser module is further configured to generate the output data based on the EEG signal and the biometric data (See Tables 5-6 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the output data of Finkelstein, with the output data of Takahashi, because physiological indexes such as EEGs are useful to evaluate emotions since they can be measured physically and objectively and can easily be applied to engineering approaches, as taught by Takahashi (Section 1, paragraph 2).
Regarding Claim 8, modified Finkelstein discloses the biofeedback system according to claim 7, wherein the biometric data includes any one or more of breathing patterns, heart rate (“heartbeat readings”, Step 510, Fig. 5), blood pressure, skin temperature, galvanic skin response, and salivary cortisol. It is noted by the examiner that Takahashi, which is used to modify Finkelstein, and Koelstra also disclose biometric data includes any one or more of breathing patterns, heart rate (“pulse”, Table 2 in Takahashi), blood pressure, skin temperature (“GSR”, Section 6.1 of Koelstra), galvanic skin response, and salivary cortisol.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi and Aimone, as evidenced by Koelstra, and further in view of Cowan (US 2015/0079560 Al, cited in applicant IDS filed 1/24/2020, hereinafter Cowan).
Regarding Claim 6, modified Finkelstein discloses the biofeedback system according to claim 1. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the central processing unit comprises a filter module removing unwanted frequencies from the EEG signal before it is used to generate the output data. However, Cowan teaches a filter module (“A signal conditioning means…”, [0108]) removing unwanted frequencies from the EEG signal (“The signal conditioning means may provide…filtering…to isolate a high quality signal and eliminate artifacts”, [0108]) before it is used to generate the output data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the central processing unit of Finkelstein, the filter module of Cowan that filters before it is used to generate the output data, because this is a way to eliminate noise and increase the usefulness and accuracy of the signal, as taught by Cowan ([0108]).
Regarding Claim 22, modified Finkelstein discloses the biofeedback system according to claim 1. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the real-time mental state information is an objective measurement of concentration whilst performing the activity. However, Cowan teaches wherein the real-time mental state information is an objective measurement of concentration (“The present invention monitors focused attention and concentration, by measuring the decrease of organized EEG output”, [0011]) whilst performing the activity (Figs. 2 and 3 show the system on devices expressly designed for performing activities; “Glasses, goggles, headbands hats, and helmets are examples of objects that can be used to mount heads-up displays”, [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the real-time mental state information is an objective measurement of concentration whilst performing the activity to the system of Finkelstein,  because it is useful for a user to have information about how their internal world or psyche, mind, and emotions are processing and responding to external stimuli, as taught by Cowan ([0004]).

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi and Aimone, as evidenced by Koelstra, and further in view of Washbon et al (US 2007/0225585 Al, hereinafter Washbon).
Regarding Claim 11, modified Finkelstein discloses the biofeedback system according to claim 1, wherein the sensor array comprises: 
a plurality of sensor elements (Elements 112, Fig. 1) disposed within the headgear (See Fig. 1) to contact a scalp of the user when the headgear is worn (“The brainwave sensors 112 can be positioned so that in the contact points thereof with the head of the person wearing the head-worn device 110 there is no hair…”, [0050]); and 
wherein the communication unit comprises a transmitter (Element 118, Fig. 1) wirelessly transmitting the EEG signal to a remote device (“Network interface 118 can…send and receive data…including sending readings from the various sensors (the brainwave sensors 112…to an external processing system 140”, [0057]).  
Finkelstein discloses the claimed invention except for expressly disclosing a detector mounted in the headgear, the detector being arranged to detect voltage fluctuations at each of the plurality of sensor elements and generate an EEG signal therefrom. 
However, Washbon teaches a detector (“electronic circuitry”, [0125]) mounted in the headgear (“the electronic circuitry is mounted on the electrode headset”, [0126]), the detector being arranged to detect voltage fluctuations at each of the plurality of sensor elements (“electronic circuitry mounted on or housed within the electrode headset can be configured to perform some or all of the functions of the sensor interface 104, [and] A/D converter 106…”, [0125]; “Signals detected by the electrodes in the headset 102 are fed through a sensor interface 104…”, [0041] ) and generate an EEG signal therefrom (“the one or more electrodes include signal acquisition electrodes configured to detect signals such as electroencephalograph (EEG) signals,”, [0041]; “…and digitized by an analog to digital converter 106”, [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a detector to the system of Finkelstein, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 12, modified Finklestein discloses the biofeedback system according to claim 11, wherein the detector and transmitter are mounted on a flexible substrate (“padding for attaching the brainwave sensors to corresponding locations on the user's head”, [0024]) that conforms to the shape of the headgear (“padding can be placed in an appropriate manner inside the head-worn device 110”, [0024]). 
Regarding Claim 13, Finkelstein discloses the biofeedback system according to claim 11. Finkelstein discloses the claimed invention except for expressly disclosing including a conductive interconnection structure formed within the headgear to provide an electrical connection between the plurality of sensor elements and the detector.  However, Washbon teaches a conductive interconnection structure (“one or more wires extending between the electronic circuitry and each electrode”, [0126]) formed within the headgear (“The wires…can be formed within the electrode headset…”, [0126]) to provide an electrical connection between the plurality of sensor elements and the detector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, by providing a conductive interconnection structure to provide an electrical connection between the plurality of sensor elements and the detector, because this allows the number of electrodes used to be increased or decreased as needed, the need for which is taught by Washbon ([0115]).
Regarding Claim 15, modified Finkelstein discloses the biofeedback system according to claim 13. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the conductive interconnection structure is encased within the material of the headgear. However, Washbon teaches wherein the conductive interconnection structure is encased within the material of the headgear (“The wires…can be formed within the electrode headset…by molding within one or more plastic components forming the electrode headset”, [0126]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Finkelstein, by encasing the conductive interconnection structure within the material of the headgear, because at the time of the invention, there were a limited known number of ways to attach wiring to a headset: interior, exterior, or within. (All three ways are cited in [0126] of Washbon). One of ordinary skill in the art could have pursued any of the three known potential orientations with a reasonable expectation of success.
Regarding Claim 16, modified Finkelstein discloses the biofeedback system according to claim 11, wherein the plurality of sensor elements are disposed within the headgear to lie across a frontal lobe of the user when the headgear is worn (“In a particular example, a first brainwave sensor 112 and a second brainwave sensor 112 are positioned so that one contacts the top of the forehead of the person wearing the head-worn device 110 above the left eye and the other contacts the top of the forehead of the person wearing the head-worn device 110 above the right eye”, [0050]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi, Aimone, and Washbon, as evidenced by Koelstra, and further in view of Sotzing et al (US 2018/0014780 Al, hereinafter Sotzing).
Regarding Claim 14, modified Finkelstein discloses the biofeedback system according to claim 13. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the conductive interconnection structure comprises a conductive fabric sandwiched between a pair of insulation layers. However, Washbon teaches wherein the conductive interconnection structure is sandwiched between a pair of insulation layers (“Each wire is multi-stranded and PVC insulated”, [0128]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Finkelstein, by sandwiching the conductive interconnection structure between a pair of insulation layers, because this allows it to withstand high temperatures, as taught by Washbon (“the wire can…be expected to withstand approximately 150 degrees Celsius”, [0129]).
Sotzing teaches wherein the conductive interconnection structure comprises a conductive fabric (“the conductive element is a conductive polymer coated fabric”, [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, by making the conductive interconnection structure a conductive fabric, because this can provide the monitoring device with the feel and breathability of fabric while at the same time functioning as a sufficient conductor comparable to metals, as taught by Sotzing ([0033]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi, Aimone, and Washbon, as evidenced by Koelstra, and further in view of Conner (US 2015/0313496 A1, hereinafter Conner).
Regarding Claim 17, modified Finkelstein discloses the biofeedback system according to claim 11. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the plurality of sensor elements are located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe. However, Connor teaches wherein the plurality of sensor elements are located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe (“In various examples, one or multiple recording places can be selected from the group of EEG placement sites consisting of:…FPz… AF7, … AF8, …FC5, .. FCz, … FC6,… Cz…”, [0236]; see Fig. 7-Fig. 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, with the plurality of sensor elements located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe, because this allows the electrodes to collect data on brain activity concerning sight, image recognition, hearing and speech, skin sensations, emotions, hunger, and/or higher mental functions, as taught by Conner ([0495]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi, Aimone, and Washbon, as evidenced by Koelstra, and further in view of Price (US 3,998,213, hereinafter Price).
Regarding Claim 18, modified Finkelstein discloses the biofeedback system according to claim 11. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein each sensor element comprises a star-shaped body having a plurality of resiliently deformable legs that extend radially from a central portion. However, Price teaches wherein each sensor element (Element 35, Fig. 9) comprises a star-shaped body (See Fig. 9) having a plurality of resiliently deformable legs (“The electrode preferably comprises an electrically conductive sponge...”, Col. 3, lines 20-21) that extend radially from a central portion (See Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Finkelstein, to make them star-shaped, because such an arrangement prevents rotation of the electrode, as taught by Price (Col. 3, lines 15-16)
Regarding Claim 19, modified Finkelstein discloses the biofeedback system according to claim 18. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the central portion of the star-shaped body is electrically conductive. However, Price teaches wherein the central portion of the star-shaped body is electrically conductive. (Fig. 9; (“The electrode preferably comprises an electrically conductive sponge...”, Col. 3, lines 20-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Finkelstein, to make the central portion electrically conductive, because this provides maximum electrical contact with an area close to the scalp, which reduces noise and minimizes resistance, as taught by Price (Col. 3, lines 16-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi and Aimone, as evidenced by Koelstra, and further in view of Hilty (EP 3187110 A1, hereinafter Hilty).
Regarding Claim 20, modified Finkelstein discloses the biofeedback system according to claim 1. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the headgear is a cap, and the activity is playing golf. However, Hilty teaches wherein the headgear is a cap (Fig. 4), and the activity is playing golf (“performing activities like playing a shot in golf”, [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, with wherein the headgear is a cap, and the activity is playing golf, as taught by Hilty, because EEG biofeedback applications can be been applied in order to improve the mental state for performing activities like playing a shot in golf, as taught by Hilty ([0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Takahashi and Aimone, as evidenced by Koelstra, and further in view of Lee (US 2016/0098592 A1, hereinafter Lee).
Regarding Claim 21, modified Finkelstein discloses the biofeedback system according to claim 1. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the other user- related data comprises any of: 
information relating to the activity being performed by the user to assist in matching the user's mental state to specific situations in the activity; 
audio data recorded for the user; and 
video data recorded for the user.  
However, Lee teaches wherein user- related data comprises: 
video data recorded for the user (Step 701, Fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system of Finkelstein, user-related data comprising of video data recorded for the user, as taught by Lee, because this is an additional way of detecting emotions, as taught by Lee ([0024]) Furthermore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is noted that Lee (US 2016/0098592 A1) also discloses wherein an emotional identification has components that are indicative of one or more of an intensity value and probability for a respective emotional state or mental process.
See Llewellyn et al (US 2012/0259240 Al), which discloses wherein a mental state vector has components that are indicative of an intensity value for a respective emotional state.
See An et al (WO 2018/014436 A1) which discloses mapping, using a software model, the EEG signal onto a mental state vector, wherein the mental state vector has components that are indicative of a respective emotional state or mental process.
See the Non-Patent Literature (NPL) to Musha et al (“Numerical Estimation of the State of Mind”), which discloses mapping an EEG signal onto a mental state vector, wherein the mental state vector has components that are indicative of one or more of an intensity value and probability for a respective emotional state or mental process.
See the Non-Patent Literature (NPL) to Kimmatkar et al  ("Initial analysis of brain EEG signal for mental state detection of human being"), which discloses mapping, using a software model, the EEG signal onto a mental state vector, wherein the mental state vector has components that are indicative of a respective emotional state or mental process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791